EXHIBIT 10.2




PURCHASE AND SALE AGREEMENT

by and between

COLONIAL PROPERTIES SERVICES, INC.,
an Alabama corporation

as Seller

and

NTS REALTY HOLDINGS LIMITED PARTNERSHIP
a Delaware limited partnership

as Buyer

Property Name: Shelby Farms II
Location: Memphis, Tennessee

Effective Date: June 11, 2008

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE   ARTICLE 1. - CERTAIN DEFINITIONS 6 ARTICLE 2. - SALE OF PROPERTY 10
ARTICLE 3. - PURCHASE PRICE 10 3.1    Deposit Money 10 3.2     Cash at Closing
11 3.3     Seller Purchase Money Loan 11 ARTICLE 4. - TITLE MATTERS 12
4.1     Title to Real Property 12 4.2     Title Defects 12
          4.2.1     Buyer's Objections to Title 12           4.2.2     Discharge
of Title Objections 13           4.2.3     No New Exceptions 13 4.3     Title
Insurance 14 ARTICLE 5. - BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY 14
5.1     Buyer's Inspections and Due Diligence 14 5.2     As-Is Sale 14
5.3     Termination of Agreement During Due Diligence Period 17 ARTICLE 6. -
ADJUSTMENTS AND PRORATIONS 17 6.1     Lease Rentals 17           6.1.1     Rents
17           6.1.2     Other Revenues 18 6.2     Real Estate and Personal
Property Taxes 19           6.2.1     Proration of Ad Valorem Taxes 16
          6.2.2     Insufficient Information 20           6.2.3     Special
Assessments 20 6.3     Other Property Operating Expenses 20 6.4     Closing
Costs 21 6.5     Apportionment Credit 21 6.6     Cash Security Deposits 21
6.7     Delayed Adjustment; Delivery of Operating and Other Financial Statements
21 ARTICLE 7. - CLOSING 21 7.1     Closing Date 21 7.2     Title Transfer and
Payment of Purchase Price 22 7.3     Seller's Closing Deliveries 22
7.4     Buyer's Closing Deliveries 24 ARTICLE 8. - CONDITIONS TO CLOSING 25
8.1     Conditions to Seller's Obligations 25

2

--------------------------------------------------------------------------------

8.2     Conditions to Buyer's Obligations 25 8.3     Waiver of Failure of
Conditions Precedent 26 8.4     Approvals not a Condition to Buyer's Performance
26 ARTICLE 9. - REPRESENTATIONS AND WARRANTIES 26 9.1     Buyer's
Representations 26           9.1.1     Buyer's Authorization 26
          9.1.2     Buyer's Financial Condition 27 9.2     Seller's
Representations 27           9.2.1     Seller's Authorization 27
          9.2.2     Other Seller's Representations 27
          9.2.3     Delivery of Documents 29           9.2.4     Designated
Employees 29 9.3     General Provisions 29           9.3.1     No Representation
as to Leases 29           9.3.2     Definition of "Seller's Knowledge" 30
          9.3.3     Seller's Representations Deemed Modified 30
          9.3.4     Notice of Breach; Seller's Right to Cure 29
          9.3.5     Survival; Limitation on Seller's Liability 30 ARTICLE 10. -
COVENANTS 30 10.1     Buyer's Covenants 30           10.1.1     Buyer's
Indemnity; Delivery of Reports 30           10.1.2     Limit on Government
Contacts 31 10.2     Seller's Covenants 31           10.2.1     Contracts 31
          10.2.2     Maintenance of Property 31           10.2.3     Access to
Property 32           10.2.4     Termination of Certain Contracts 32
          10.2.5     New Leases; Lease Modifications 33 10.3     Mutual
Covenants 33           10.3.1     Publicity 33           10.3.2     Broker 34
          10.3.3     Tax Protests; Tax Refunds and Credits 34 10.4     Survival
35 ARTICLE 11. - FAILURE OF CONDITIONS; DEFAULT 35 11.1     To Seller's
Obligations 35 11.2     To Buyer's Obligations 35 ARTICLE 12. -
CONDEMNATION/CASUALTY 35 12.1     Condemnation 35           12.1.1     Right to
Terminate 35           12.1.2     Assignment of Proceeds 36 12.2     Destruction
or Damage 36 12.3     Insurance 37 12.4     Effect of Termination 37
12.5     Waiver 37

3

--------------------------------------------------------------------------------

ARTICLE 13. - ESCROW 37 ARTICLE 14. - MISCELLANEOUS 38 14.1     Buyer's
Assignment 38 14.2     Designation Agreement 39 14.3     Survival/Merger 39
14.4     Integration; Waiver 39 14.5     Governing Law 40 14.6     Captions Not
Binding; Exhibits 40 14.7     Binding Effect 40 14.8     Severability 40
14.9     Notices 40 14.10     Counterparts 41 14.11     No Recordation 41
14.12     Additional Agreements; Further Assurances 41 14.13     Construction 41
14.14     ERISA 42 14.15     Maximum Aggregate Liability 42 14.16     WAIVER OF
JURY TRIAL 42 14.17     Facsimile Signatures 42 14.18     Section 1031 Exchange
44

4

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A Legal Description Exhibit B List of Contracts Exhibit C Intentionally
omitted Exhibit D Seller's Certificate as to Representations and Warranties
Exhibit E Form of Special Warranty Deed Exhibit F Form of Bill of Sale Exhibit G
Form of Assignment of Leases Exhibit H Form of Assignment of Intangible Property
Exhibit I Form of FIRPTA Affidavit Exhibit J Intentionally omitted Exhibit K
Litigation Notices, Contract Defaults and Governmental Violations Exhibit L Rent
Roll Exhibit M Personal Property

5

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made to be effective as of
June 11, 2008, by and between COLONIAL PROPERTIES SERVICES, INC., an Alabama
corporation (“Seller”), and NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware
limited partnership (“Buyer”).


W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:


ARTICLE 1. -- CERTAIN DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Broker” shall mean CB Richard Ellis.


“Business day” shall mean any day other than a Saturday, Sunday or any federal
or State of Tennessee holiday. If any period hereunder expires on a day that is
not a business day, or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day that is not a business day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding business day.


“Buyer’s Representatives” shall mean the following designated employees of
Buyer: Brian F. Lavin, Neil A. Mitchell, Rosann D. Tafel or Greg McDearmon.


“ Closing” shall mean the closing of the Transaction.


“Closing Date” shall mean June 27, 2008.


“Colonial” shall mean Colonial Properties Services, Inc., an Alabama
corporation.


“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Real Property and the Personal Property, all of which
are described in Exhibit B attached hereto and incorporated herein by this
reference, and any additional contracts, subcontracts and agreements entered
into in accordance with the terms of Subsection 10.2.1 hereof.


“Confidential Materials” shall mean any books, computer software, records or
files that consist of or contain appraisals, the capital budgets for calendar
year 2008 or any future period, the operating budgets for calendar year 2008 or
any future period, strategic plans for the Real Property, internal analyses,
information regarding the marketing of the


6

--------------------------------------------------------------------------------

Property for sale, submissions relating to obtaining internal authorization for
the sale of the Property by Seller, attorney and accountant work product,
attorney-client privileged documents, internal correspondence of Seller and its
affiliates and correspondence between or among such parties, or other
information in the possession or control of Seller or Seller’s property manager
which such party reasonably deems proprietary or confidential.


“Deemed to know” (or words of similar import) shall have the following meaning:
(a) Buyer shall be “deemed to know” of the existence of a fact or circumstance
to the extent that any Buyer’s Representative has actual knowledge of such fact
or circumstance, or such fact or circumstance is disclosed by this Agreement, or
any studies, tests, reports, or analyses prepared by or for or otherwise
obtained by Buyer or Buyer’s Representatives; and (b) Seller shall be “deemed to
know” that any Seller’s warranty is untrue, inaccurate or incorrect to the
extent that Seller or any Seller Parties has actual knowledge of information
which is inconsistent with such Seller’s Warranty, or this Agreement, the
Documents, or any studies, tests, reports or analyses prepared by or for or
otherwise obtained by Seller or any Seller Parties contains information which is
inconsistent with such Seller’s Warranty.


“ Designated Employees” shall mean Ray Hutchinson, Robert Given and the Regional
Property Manager for the Property, Pam Brooks.


“ Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing or otherwise allow Buyer access to
prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents, and the Property Documents, together with the
documents and items delivered by Seller pursuant to Section 7.3.


“ Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.


“ Due Diligence Period” shall mean the period commencing on the Effective Date
and expiring on the earlier of: (i) 30 days after the Effective Date; or (ii)
June 26, 2008.


“ Effective Date” shall mean the date first set forth in this Agreement, which
shall be the date on which both Buyer and Seller have executed and delivered
this Agreement.


“ Escrow Agent” shall mean Land Title Insurance Company of Alabama, 600 North
20th Street, Suite 100, Birmingham, Alabama 35203, Attention: Mr. Jack Miller,
in its capacity as escrow agent.


7

--------------------------------------------------------------------------------

“ ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“ Hazardous Materials” shall mean any substance, chemical, waste or material
that is or becomes regulated by any federal, state or local governmental
authority because of its toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity, including, without limitation,
asbestos or any substance containing more than 0.1 percent asbestos, the group
of compounds known as polychlorinated biphenyls, flammable explosives, oil,
petroleum or any refined petroleum product.


“ Knowledge” as used herein shall mean, with reference to Seller, the actual
knowledge of Seller or any Seller Parties, or anything which Seller is “deemed
to know.”


“ Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.


“ Leases” shall mean all leases of tenants of the Property on the Closing Date.


“ Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.


“ New Leases” shall mean, collectively, any lease for space at the Property
entered into between May 20, 2008 and the Closing Date.


“ Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the following, if and to the extent the same are assignable by Seller
without any expense to Seller: (a) to the extent that the same are in effect as
of the Closing Date, any licenses, permits and other written authorizations
necessary for the use, operation or ownership of the Real Property, (b) those
guaranties and warranties in effect with respect to any portion of the Property
as of the Closing Date, and (c) all rights of Seller (if any) to the name
“Shelby Farms” (it being acknowledged by Buyer that Seller does not have
exclusive rights to use such name and that Seller has not registered the same in
any manner). Specifically excluded from the Other Property Rights being
transferred herein are the names “Colonial”, “Colonial Plaza”, “Colonial
Center”, “Colonial Realty”, “Colonial Village”, “Colonial Grand”, “Colonial
Shoppes”, “Colonial Mall”, “Colonial Promenade” or “Where You Live, Work and
Shop “, or any variation thereof, along with any tradename, trademark or trade
dress of Seller (collectively, the “Excluded Names & Marks”), or any signs
containing the Excluded Names & Marks or any tradename, trademark or trade dress
of Seller. Buyer shall remove all such signage within thirty (30) days of
closing.


“ Owner’s Policy” shall mean an ALTA Owner’s Form of title insurance policy in
the amount of the Purchase Price.


“ Permitted Exceptions” shall mean and include all of the following (except to
the extent any matters included in clauses (b), (c), and (d) are objected to by
Buyer as provided in


8

--------------------------------------------------------------------------------

Section 4.2 hereof): (a) applicable zoning and building ordinances and land use
regulations, (b) all liens, encumbrances, covenants, conditions, restrictions,
easements and other matters of record except to the extent that the same are
caused or created by Seller in violation of the terms of Section 4.2.3; (c) such
exceptions to title as are listed on Schedule B of the Title Commitment, (d)
such state of facts as disclosed in the Survey, (e) the lien of taxes and
assessments not yet due and payable (it being agreed by Buyer and Seller that if
any tax or assessment is levied or assessed with respect to the Property after
the date hereof and the owner of the Property has the election to pay such tax
or assessment either immediately or under a payment plan with interest, Seller
(with Buyer’s prior written approval) may elect to pay under a payment plan,
which election shall be binding on Buyer), (f) any exceptions caused by Buyer,
its agents, representatives or employees, (g) if Buyer shall consent in writing,
such other exceptions as the Title Company shall commit to insure over, without
any additional cost to Buyer, whether such insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise, (h) the
rights of the tenants under the Leases, as tenants only, and (i) any matters
deemed to constitute additional Permitted Exceptions under Subsection 4.2.1
hereof.


“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller that is located on the Real Property and used exclusively in the
ownership, operation and maintenance of the Real Property, as of the date
hereof, including but not limited to the items listed on Exhibit M, and (b) all
books, records and files relating solely to the Real Property, the Contracts or
the Leases, and the historical net income of the Real Property but specifically
excluding: (i) any Confidential Materials or any computer software that is
licensed to Seller or Seller’s property manager, and (ii) the Excluded Names and
Marks.


“Plans” shall mean employee benefit plans, as defined in Section 3(3) of ERISA.


“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases; (d) if and to the
extent assignable by Seller without any expense to Seller, the Contracts, and
(e) the Other Property Rights.


“Property Documents” shall mean, collectively, (a) the Leases, (b) the Contracts
and (c) any other documents or instruments which constitute or otherwise create
any portion of the Property.


“Real Property” shall mean those certain interests in parcels of real estate
located in Memphis, Tennessee and legally described in Exhibit A attached hereto
and incorporated herein by this reference, together with all buildings,
improvements and fixtures located thereon and owned by Seller as of the Closing
Date and all rights, privileges and appurtenances pertaining thereto including
all of Seller’s right, title and interest in and to all rights-of-way, open or
proposed streets, alleys, easements, strips or gores of land adjacent thereto.


“Rent Roll” shall mean a current, updated (as of the date of delivery to Buyer
from time to time and at Closing) Rent Roll for the Property.


9

--------------------------------------------------------------------------------

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) Seller’s
Designated Employees; and (c) Seller’s counsel.


“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 and any documents executed by Seller for the benefit of
Buyer in connection with Closing, as such representations and warranties may be
modified or waived as herein provided.


“Survey” shall mean a current survey (dated no earlier than 30 days prior to the
Closing Date) of the Property prepared by a surveyor licensed in the State of
Tennessee and in form and content satisfactory to Buyer


“Tax Year” shall mean the period commencing on January 1 of each calendar year
and ending on December 31 of each calendar year, being the real estate tax
assessment year for the county in which the Property is located.


“Title Commitment” shall mean an ALTA owners and lenders title commitment to
issue an Owner’s and Lender’s Policy of Title Insurance with respect to the
Property, issued by the Title Company.


“Title Company” shall mean Chicago Title Insurance Company.


“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage.


“Transaction” shall mean the transaction contemplated by this Agreement.



ARTICLE 2. -- SALE OF PROPERTY

Seller agrees to sell, transfer and assign, and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Exhibits attached hereto, all of Seller’s right, title and interest in and
to the Property.


ARTICLE 3. - PURCHASE PRICE

The total purchase price to be paid by Buyer for the purchase of the Property is
the sum of Fifteen Million Eight Hundred Thousand Dollars ($15,800,000.00) in
immediately available funds (the “Purchase Price”). The Purchase Price shall be
paid in the following manner:

3.1 Deposit Money. On or before 5:00 p.m. Central time on the fifth (5th)
business day following the full execution and delivery of this Agreement, and as
a condition precedent to the effectiveness of this Agreement, Buyer shall
deposit the sum of One Hundred Thousand Dollars ($100,000.00) in immediately
available funds with Escrow Agent (the “First Deposit”). On or before the
expiration of the Due Diligence Period, Buyer shall make an additional deposit
of One Hundred Thousand Dollars ($100,000.00) (the “Additional Deposit”). The
First Deposit and Second Deposit shall jointly be referred to as the “Deposit”.
The Deposit shall be held and delivered by Escrow Agent in accordance


10

--------------------------------------------------------------------------------

with the provisions of Article 13. Any interest earned on the Deposit shall be
considered a part of the Deposit, but shall belong to Buyer and shall either be
applied to the Purchase Price or returned to the Buyer in accordance with the
terms of this Agreement. In the event Seller is entitled to the Deposit under
this Agreement, the interest earned thereon shall be returned to Buyer. Except
as otherwise set forth herein, the Deposit shall be applied against the Purchase
Price on the Closing Date and shall otherwise be held and delivered by Escrow
Agent in accordance with the Provisions of Article 13. Notwithstanding any
provision in this Agreement to the contrary, if Buyer fails timely to make the
Deposit as provided herein, Buyer shall be deemed to have elected to terminate
this Agreement, and the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement.


3.2 Cash at Closing. On the Closing Date, Buyer shall pay to Seller an amount
equal to the balance of the Purchase Price, less the Seller Purchase Money Loan
as set forth in Paragraph 3.3 below, subject to the prorations and adjustments
set forth in Article 6 or as otherwise provided under this Agreement, plus any
other amounts required hereunder to be paid by Buyer at Closing, in immediately
available federal funds by wire transfer as more particularly set forth in
Section 7.2.


3.3 Seller Purchase Money Loan. Seller shall make, or shall cause an affiliate
of Seller to make, a purchase money mortgage loan pursuant to which Seller shall
loan to Buyer the sum of Nine Million Two Hundred Thousand Dollars
($9,200,000.00) (the “Loan” which shall be evidenced by a Promissory Note made
by Buyer, payable to the order of Seller, in the amount of the Loan (the
“Note.”) and secured by a mortgage on the Property. The Loan shall be due and
payable on or before July 27, 2008. Buyer may, at its sole option, extend the
Loan for a period of sixty (60) days to expire on August 27, 2008. Interest for
the first thirty (30) days shall accrue at a fixed rate equal to six and
one-half percent (6.5%) per annum. The extension of the Loan shall be on the
same terms and conditions except that interest on the outstanding Loan amount
from July 28, 2008 through August 27, 2008, if applicable, shall accrue at a
fixed rate equal to eight percent (8%) per annum. Buyer may, at it sole option,
extend the Loan for an additional period ending on September 30, 2008, and such
extension shall be on the same terms and conditions as the then-current terms,
except that interest from August 28, 2008 through September 30, 2008 shall
accrue at a fixed rate equal to twelve percent (12%) per annum. No further
extensions shall be authorized. The Note, mortgage, deed of trust and any other
documents evidencing or securing the Loan shall be in form and substance
reasonably acceptable to Seller and Buyer. At Closing, Buyer shall pay the costs
(including mortgage tax) to record the mortgage. In the event Buyer satisfies
the loan on or before September 30, 2008, Buyer shall be entitled to reduce the
payoff of the loan by the recording fees and mortgage tax for the mortgage. In
the event of a failure to pay off the Loan on or before September 30, 2008, the
Loan shall automatically convert to a ten (10) year loan at a fixed rate of
interest equal to twelve percent (12%) per annum.


11

--------------------------------------------------------------------------------


ARTICLE 4. - TITLE MATTERS

4.1 Title to Real Property. Seller has delivered to Buyer (a) the Title
Commitment and (b) copies of all of the Title Documents. Seller has delivered to
Buyer the Survey.


4.2 Title Defects.


  4.2.1 Buyer’s Objections to Title.


  (a) Prior to the end of the Due Diligence Period, Buyer shall have the right
to object in writing to any title matters that appear on the Title Commitment or
Survey. In addition, after expiration of the Due Diligence Period, Buyer shall
have the right to object in writing to any title matters that (i) are not
Permitted Exceptions, and (ii) materially adversely affect Buyer’s title to, or
Buyer’s ability to use as intended by Buyer, the Real Property, and (iii) first
appear on any supplemental title reports or updates to the Title Commitment
issued after expiration of the Due Diligence Period, so long as such objection
is made by Buyer within five (5) business days after Buyer becomes aware of the
same (but in any event prior to the Closing Date). Unless Buyer is entitled to
and does timely object to any such title matters, all such title matters shall
be deemed to constitute additional Permitted Exceptions. Any exceptions which
are timely objected to by Buyer shall be herein collectively called the “Title
Objections.”


  (b) If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, at Closing, remove or cause to be removed any
Title Objections to the extent (and only to the extent) that (i) such Title
Objections have not been caused by Buyer or any Buyer, Representatives, and
(ii) such Title Objections are either (A) liens evidencing monetary encumbrances
(other than liens for non-delinquent general real estate taxes), or (B) liens
created or suffered to exist by Seller or its agents and affiliates but only to
the extent such liens are created after the date of this Agreement in violation
of Section 4.2.3 (collectively, the “Required Exceptions”). In addition, Seller
may elect (but shall not be obligated) to remove, or cause to be removed at its
expense, any other Title Objections, as provided in Section 4.2.2.


  (c) To the extent that the same do not constitute Required Exceptions, Seller
shall notify Buyer in writing within ten (10) days after receipt of Buyer’s
notice of Title Objections (but in any event, prior to the Closing Date) whether
Seller elects to remove the same. If Seller elects not to remove one or more of
such Title Objections, then within five (5) days after Seller’s election (but in
any event, prior to the Closing Date), Buyer may elect in writing to either
(i) terminate this Agreement, in which event the Deposit shall be paid to Buyer,
and thereafter, the parties shall have no further rights or obligations
hereunder except for obligations that


12

--------------------------------------------------------------------------------

  expressly survive the termination of this Agreement, or (ii) waive such Title
Objections, in which event the Closing shall occur as herein provided without
any reduction of or credit against the Purchase Price. Any such Title Objection
so waived (or deemed waived) by Buyer shall be deemed to constitute an
additional Permitted Exception, and the Closing shall occur as herein provided
without any reduction of or credit against the Purchase Price.


  (d) If Seller is unable, after using good faith, commercially reasonably
efforts, to remove any Required Exceptions or other Title Objections that it has
previously elected to remove prior to the Closing, Buyer may at Closing elect
either to (a) terminate this Agreement, in which event the Deposit shall be paid
to Buyer, and thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive such Title Objections, in which
event the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price (except that if Buyer uses its own funds to
cure any Title Exceptions consisting of monetary liens, Buyer shall be entitled
to a corresponding credit against the Purchase Price). Seller shall be entitled
to a reasonable adjournment of the Closing (not to exceed ninety (90) days) for
the purpose of the removal of any Required Exceptions or other Title Objections,
which removal will be deemed effected, but only if specifically agreed to in
writing by Buyer, by the issuance of title insurance eliminating or insuring
against the effect of the Title Objections as provided in Section 4.2.2.


  4.2.2 Discharge of Title Objections. If on the Closing Date there are any
Required Exceptions or any other Title Objections which Seller has elected to
pay and discharge, Seller may use any portion of the Purchase Price to satisfy
the same, provided Seller shall either (a) deliver to Buyer at the Closing
instruments in recordable form and sufficient to cause such Title Objections to
be released of record, together with the cost of recording or filing such
instruments, or (b) if specifically agreed to in writing by Buyer, cause the
Title Company to insure over the same, without any additional cost to Buyer,
whether such insurance is made available in consideration of payment, bonding,
indemnity of Seller or otherwise, provided that any such insurance over any
matter other than a monetary lien shall be subject to Buyer’s written approval.


  4.2.3 No New Exceptions. From and after the Effective Date, Seller shall not
execute any deed, easement, restriction, covenant or other matter affecting
title to the Property unless Buyer has received a copy thereof and has approved
the same in writing. If Buyer fails to object in writing to any such proposed
instrument within five (5) business days after receipt of such instrument, Buyer
shall be deemed to have approved the proposed instrument. Buyer shall not
unreasonably withhold, condition or delay its approval with respect to any such
instrument.


13

--------------------------------------------------------------------------------

4.3 Title Insurance. At Closing, the Title Company shall issue to Buyer the
Owner’s Policy (with all endorsements requested by Buyer, such endorsements at
Buyer’s cost) insuring that title to the Real Property is vested in Buyer,
subject only to the Permitted Exceptions. Buyer shall be entitled to request
that the Title Company provide such endorsements (or amendments) to the Owner’s
Title Policy as Buyer may reasonably require, provided that the Closing shall
not be delayed as a result of Buyer’s request for endorsements.



ARTICLE 5. - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

5.1 Buyer’s Inspections and Due Diligence. The provisions contained in this
Agreement hereby supersede the Access Agreement dated as of May 20, 2008
executed by Seller and Buyer, and the Access Agreement is hereby terminated.
During the Due Diligence Period, Seller shall provide Buyer and Buyer’s
representatives access to the Property and all files related to the leasing,
operation and maintenance of the Property, the payment of rent, defaults by
tenants and relationships with tenants (but specifically excluding Confidential
Materials). Buyer shall complete its Due Diligence at its sole cost and expense.
Buyer shall independently inspect and investigate the Property and verify such
information with respect to the Property as Buyer deems necessary or desirable
to evaluate fully the Transaction and the physical condition and economic status
of the Property. Such Due Diligence shall include, without limitation, Buyer’s
review and approval, in its sole and absolute discretion, of all title matters,
applicable land use and zoning laws and regulations, the physical condition of
the Property, leases and contracts affecting the Property and such other items
related to the Property as Buyer may deem relevant. Seller agrees to make
employees of the Property available to Buyer and Buyer’s Representatives during
the Due Diligence Period as reasonably requested by Buyer. Buyer shall
immediately return the Property to its condition existing prior to any tests and
inspections performed by Buyer’s Representatives or consultants. By Buyer’s
execution of this Agreement, Buyer hereby confirms its agreement to indemnify,
defend and hold each of the Seller Parties free and harmless from and against
any and all Liabilities (including reasonable attorneys’ fees and expenses)
arising out of or resulting from the entry on the Property and/or the conduct of
any Due Diligence by Buyer’s Representatives or consultants at any time prior to
Closing.


5.2 As-Is Sale.


(a) EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION
9.2 HEREOF, SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY
OR COMPLETENESS OF ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO
BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY. BUYER ACKNOWLEDGES
AND AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO BUYER
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO BUYER


14

--------------------------------------------------------------------------------

AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR
INFORMATION BY BUYER SHALL BE AT THE SOLE RISK OF BUYER, EXCEPT AS OTHERWISE
EXPRESSLY STATED HEREIN. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES AND AGREES THAT (A) ANY ENVIRONMENTAL OR OTHER REPORT WITH RESPECT
TO THE PROPERTY WHICH IS DELIVERED BY SELLER TO BUYER SHALL BE FOR GENERAL
INFORMATIONAL PURPOSES ONLY, (B) BUYER SHALL NOT HAVE ANY RIGHT TO RELY ON ANY
SUCH REPORT DELIVERED BY SELLER TO BUYER, BUT RATHER WILL RELY ON ITS OWN
INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AND ANY REPORTS COMMISSIONED BY
BUYER WITH RESPECT THERETO, AND (C) NEITHER SELLER, ANY AFFILIATE OF SELLER NOR
THE PERSON OR ENTITY WHICH PREPARED ANY SUCH REPORT DELIVERED BY SELLER TO BUYER
SHALL HAVE ANY LIABILITY TO BUYER FOR ANY INACCURACY IN OR OMISSION FROM ANY
SUCH REPORT.


(b) EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN
SECTION 9.2 HEREOF, BUYER UNDERSTANDS AND AGREES THAT SELLER IS NOT MAKING AND
HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S
LIMITED OR SPECIAL WARRANTY OF TITLE TO BE SET FORTH IN THE DEED), ZONING, TAX
CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE ABSENCE OR PRESENCE OF
HAZARDOUS MATERIALS OR OTHER TOXIC SUBSTANCES (INCLUDING WITHOUT LIMITATION MOLD
OR ANY MOLD CONDITION), COMPLIANCE WITH ENVIRONMENTAL LAWS, THE TRUTH, ACCURACY
OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY
OR ON BEHALF OF SELLER TO BUYER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL TRANSFER
AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH
ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT
OR IN ANY AGREEMENT OR INSTRUMENT EXECUTED BY SELLER AND DELIVERED TO BUYER AT
CLOSING (“CLOSING DOCUMENTS”). BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND
SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE


15

--------------------------------------------------------------------------------

PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.


BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS
MATERIALS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY (INCLUDING
WITHOUT LIMITATION ANY MOLD OR MOLD CONDITION), AND WILL RELY SOLELY UPON SAME
AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR
EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING,
BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S AND ITS
PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS)
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES
OF ACTION IN TORT OR UNDER ANY ENVIRONMENTAL LAW), LOSSES, DAMAGES, LIABILITIES
(WHETHER BASED ON STRICT LIABILITY OR OTHERWISE), LOSSES, DAMAGES, LIABILITIES,
COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY
KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER (AND SELLER’S AND ITS PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY. THE FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY CLAIM OF BUYER
WITH RESPECT TO ANY BREACH BY SELLER OF ANY EXPRESS REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN SECTION 9.2 THAT EXPRESSLY SURVIVE CLOSING OF ANY
COVENANT IN ANY BREACH OF CLOSING DOCUMENTS.


16

--------------------------------------------------------------------------------

BUYER AGREES THAT SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION OR REMOVAL OF
HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS (INCLUDING WITHOUT
LIMITATION ANY MOLD OR MOLD CONDITION) ON OR RELATED TO THE PROPERTY BE REQUIRED
AFTER THE DATE OF CLOSING, SELLER SHALL HAVE NO LIABILITY TO BUYER TO PERFORM OR
PAY FOR SUCH INVESTIGATION, CLEAN-UP, REMOVAL OR REME-DIATION, AND BUYER
EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY. THE FOREGOING SHALL NOT
BE INTERPRETED TO WAIVE ANY CLAIM OF BUYER WITH RESPECT TO ANY BREACH BY SELLER
OF ANY EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION 9.2 THAT
EXPRESSLY SURVIVE CLOSING OR BREACH OF ANY COVENANT IN ANY CLOSING DOCUMENTS.


(c) BUYER REPRESENTS AND WARRANTS THAT THE TERMS OF THE RELEASE CONTAINED HEREIN
AND ITS CONSEQUENCES HAVE BEEN COMPLETELY READ AND UNDER-STOOD BY BUYER, AND
BUYER HAS HAD THE OPPORTUNITY TO CONSULT WITH, AND HAS CONSULTED WITH, LEGAL
COUNSEL OF BUYER’S CHOICE WITH REGARD TO THE TERMS OF THIS RELEASE. BUYER
ACKNOWLEDGES AND WARRANTS THAT BUYER’S EXECUTION OF THIS RELEASE IS FREE AND
VOLUNTARY.


(d) Seller and Buyer acknowledge that the provisions of this Section 5.2 are an
integral part of the transactions contemplated in this Agreement and a material
inducement to Seller to enter into this Agreement and that Seller would not
enter into this Agreement but for the provisions of this Section 5.2. Seller and
Buyer agree that the provisions of this Section 5.2 shall survive Closing or any
termination of this Agreement.


5.3 Termination of Agreement During Due Diligence Period. If Buyer, in its sole
and absolute discretion, is not satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement by written
notice to Seller given in accordance with the provisions of Section 14.9 hereof
at any time prior to 5:00 p.m. Central Time on the last day of the Due Diligence
Period, and, in the event of such termination, neither Seller nor Buyer shall
have any liability hereunder except for those obligations which expressly
survive the termination of this Agreement, and Buyer shall be entitled to the
return of the Deposit. In the event Buyer fails to terminate this Agreement
prior to 5:00 p.m. Central Time on the last day of the Due Diligence Period,
Buyer shall be deemed to have waived its rights to terminate this Agreement in
accordance with this Article 5.



ARTICLE 6. - ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made at Closing:

6.1 Lease Rentals.


  6.1.1 Rents. All collected rents shall be prorated for the month of Closing
based on the actual number of calendar days in such month between Seller and
Buyer as of


17

--------------------------------------------------------------------------------

  12:01 a.m. on the Closing Date. Seller shall be entitled to all rents
attributable to the period up to but not including the Closing Date. Buyer shall
be entitled to all rents attributable to any period on and after the Closing
Date. Rents not collected as of the Closing Date shall not be prorated at the
time of Closing. After Closing, Buyer shall make a good faith effort for a
period not less than ninety (90) days to collect any rents not collected as of
the Closing Date on Seller’s behalf and to tender the same to Seller upon
receipt (which obligation of Buyer shall survive the Closing and not be merged
therein); provided, however, that all rents collected by Buyer on or after the
Closing date shall first be applied to all amounts due under the Leases at the
time of collection (i.e., current rents and sums due Buyer as the current owner
and landlord) with the balance (if any) payable to Seller, but only to the
extent of amounts delinquent and actually due Seller (and prorated between
Seller and Buyer based upon the Closing Date as previously calculated for
collected rents). Seller agrees that the invoicing of delinquent tenants on a
monthly basis shall constitute a good faith effort and Buyer shall not be
obligated to enforce its rights under the Leases, or threaten such enforcement,
or to bring any proceedings in a court of law or equity. Buyer shall not have an
exclusive right to collect the sums due Seller under the Leases, and Seller
hereby retains its rights to pursue any tenant under the Leases for sums due
Seller for periods attributable to Seller’s ownership of the Property; provided,
however, that Seller (i) shall be required to notify Buyer in writing of its
intention to commence or pursue such legal proceedings; (ii) shall only be
permitted to commence or pursue any legal proceedings after the date which is
three (3) months after Closing and shall commence such proceeding, if at all,
prior to the 1st anniversary of the Closing Date; and (iii) shall not be
permitted to commence or pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the underlying lease. The terms of
the immediately preceding sentence shall survive the Closing and not be merged
therein.


  6.1.2 Other Revenues. Revenues from Property operations (other than Rents
(which shall be prorated as provided in Subsection 6.1.1), including, but not
limited to, pet rents, garage rentals and laundry rentals (if any) that are
actually collected shall be prorated between Buyer and Seller as of 12:01 a.m.
on the Closing Date. Seller shall be entitled to all such revenues attributable
to any period up to, but not including the Closing Date, and Buyer shall be
entitled to all such revenues attributable to any period on and after the
Closing Date. After Closing, Buyer shall make a good faith effort for a period
not less than six (6) months to collect any such revenues not collected as of
the Closing Date on Seller’s behalf and to tender the same to Seller upon
receipt (which obligation of Buyer shall survive the Closing and not be merged
therein); provided, however, that all such other revenues collected by Buyer on
or after the Closing Date shall first be applied to all amounts that may be due
from such payor to Buyer at the time of collection with the balance (if any)
payable to Seller, but only to the extent of amounts delinquent and actually due
to Seller. Seller agrees that the invoicing of delinquent payors on a monthly
basis shall constitute a good faith effort and Buyer shall not be obligated to
enforce its rights under the agreements pursuant to


18

--------------------------------------------------------------------------------

which such revenues are due, or threaten such enforcement, or to bring any
proceedings in a court of law or in equity. Buyer shall not have an exclusive
right to collect such revenues, and Seller hereby retains its rights to pursue
any parties for sums due Seller for periods attributable to Seller’s ownership
of the Property; provided, however, that Seller (i) shall be required to notify
Buyer in writing of its intention to commence or pursue such legal proceedings;
(ii) shall only be permitted to commence or pursue any legal proceedings after
the date which is three (3) months after Closing and shall commence such
proceeding, if at all, prior to the 1st anniversary of the Closing Date; and
(iii) to the extent any such delinquent payor is a tenant at the Property, shall
not be permitted to commence or pursue any legal proceedings against such tenant
seeking eviction of such tenant or the termination of the underlying lease. The
terms of the immediately preceding sentence shall survive the Closing and not be
merged therein.


  6.1.3 Security Deposits. Seller shall credit Buyer, at Closing, with an amount
equal to all unapplied Security Deposits(including any pet deposits), whether
collected or uncollected, by Seller under Leases.


6.2 Real Estate and Personal Property Taxes.


  6.2.1 Proration of Ad Valorem Taxes. Buyer and Seller shall only prorate ad
valorem real estate and personal property taxes for the Property that are
assessed for the Tax Year in which Closing occurs. There shall be no proration
of ad valoremreal estate or personal property taxes other than as set forth
hereinabove, and, as between Buyer and Seller, Buyer agrees that it shall be
solely responsible for all such ad valorem real estate and personal property
taxes due and payable after the Closing which are assessed for the Tax Year in
which Closing occurs and for any Tax Year subsequent to the Tax Year in which
Closing occurs, but not for any prior Tax Years. The proration of the ad valorem
real estate and personal property taxes assessed for the Tax Year in which
Closing occurs shall be calculated as follows:


  (a) Seller shall be responsible for that portion of such taxes equal to (i)
the total such taxes assessed for the Tax Year in which Closing occurs,
multiplied by (ii) a fraction, the numerator of which shall be the number of
days in such Tax Year prior to the Closing Date, and the denominator of which
shall be 366; and


  (b) Buyer shall be responsible for that portion of such taxes equal to (i) the
total such taxes assessed for the Tax Year in which Closing occurs, multiplied
by (ii) a fraction, numerator of which shall be the number of days in such Tax
Year subsequent to and including the Closing Date, and the denominator of which
shall be 366.


  Notwithstanding anything herein to the contrary, Seller agrees to collect and
remit to the appropriate taxing authority all sales and use taxes required by
Law to be collected by Seller prior to the Closing Date, and Buyer agrees to
collect and


19

--------------------------------------------------------------------------------

  remit to the property taxing authorities all sales and use taxes required by
Law to be collected by Buyer on or after the Closing Date, if any. Each party
hereby agrees to indemnify and hold the other party harmless from and against
any and all liability such party may incur, including interest, penalties and
costs, by reason of the failure of the other party to collect and remit to the
appropriate taxing authorities all sales and use taxes required to be collected
by such party during its period of ownership. The provisions of this paragraph
shall survive Closing and shall not be merged therein. Seller’s indemnity
obligation under this Section 6.2.1 (i) shall be the joint and several
obligation of the parties comprising Seller, and (ii) shall not be subject to
the cap on Seller’s liability provided for in Section 16.15.


  6.2.2 Insufficient Information. If, at Closing, the real estate and/or
personal property tax rate and assessments have not been set for the taxes
assessed for the Tax Year in which Closing occurs, then the proration of such
taxes shall be based upon the rate and assessments for the preceding Tax Year,
and such proration shall be adjusted between Seller and Buyer after Closing upon
presentation of written evidence that the actual taxes assessed for the Tax Year
in which Closing occurs differ from the amounts used at Closing.


  6.2.3 Special Assessments. Seller shall pay all installments of special
assessments due and payable prior to the Closing Date, and Buyer shall pay all
installments of special assessments due and payable on and after the Closing
Date. Special assessments, if any, for the month of Closing will be prorated
between Seller and Buyer


6.3 Other Property Operating Expenses. Operating expenses for the Property shall
be prorated as of 12:01 a.m. on the Closing Date. Seller shall pay all utility
charges and other operating expenses attributable to the Property to, but not
including the Closing Date, and Buyer shall pay all utility charges and other
operating expenses attributable to the Property on or after the Closing Date. To
the extent that the amount of actual consumption of any utility services is not
determined prior to the Closing Date, a proration shall be made at Closing based
on the last available reading, and post-closing adjustments between Buyer and
Seller shall be made within thirty (30) days of the date that actual consumption
for such pre-closing period is determined, which obligation shall survive the
Closing and not be merged therein. If any utility charges are paid in advance or
in arrears, appropriate prorations shall be made as of the Closing Date. Seller
shall not assign to Buyer any deposits which Seller has with any of the utility
services or companies servicing the Property including cable, telephone or other
service contracts. Buyer shall arrange with such services and companies to have
accounts opened in Buyer’s name beginning at 12:01 a.m. on the Closing Date. Any
payments made to Seller in connection with any cable, telephone, laundry or
other service contract as an up-front or similar fee serving a term extending
past Closing shall be prorated between Seller and Buyer over such term, and
Buyer shall be entitled to a credit at Closing for any amount applicable to the
portion of the term following the Closing Date.


20

--------------------------------------------------------------------------------

6.4 Closing Costs. Seller shall pay the following costs: (a) all base premiums
and charges in connection with the Owner’s and Seller as Lender’s Title Policy
(b) the cost of preparing the Survey, (c) all recording and filing charges in
connection with the instrument by which Seller conveys the Property,
(d) one-half of the Title Company escrow and closing charges, (e)  all
documentary stamp taxes, statutory Grantor’s or Grantee’s transfer taxes, deed
taxes, sales taxes and similar charges applicable to the transfer of the
Property to Buyer (“Transfer Taxes”), and (f) all fees due its attorneys. Buyer
shall pay the following costs: (a) all costs of Buyer’s Due Diligence, including
fees due its consultants and attorneys, (b) all recording and filing charges and
any mortgage tax and similar charges applicable to the financing obtained by
Buyer from Seller, (c) all lenders’ fees related to any financing to be obtained
by Buyer from any third party lender, (d) one-half of the Title Company escrow
and closing charges, and (e) all endorsement charges by the Title Company for
Buyer or Buyer’s third party lender. The obligations of the parties under this
Section 6.4 shall survive the Closing (and not be merged therein) or any earlier
termination of this Agreement.


6.5 Apportionment Credit. In the event the apportionments to be made at the
Closing result in a credit balance (a) to Buyer, such sum shall be paid (at
Seller’s option) at the Closing by giving Buyer a credit against the Purchase
Price in the amount of such credit balance, or (b) to Seller, Buyer shall pay
the amount thereof to Seller at the Closing by wire transfer of immediately
available funds to the account or accounts to be designated by Seller for the
payment of the Purchase Price.


6.6 Cash Security Deposits. At Closing, Seller shall give Buyer a credit against
the Purchase Price in the aggregate amount of any unapplied cash security
deposits then held by Seller under the Leases. All pet fees shall be retained by
Seller.


6.7 Delayed Adjustment; Delivery of Operating and Other Financial Statements. If
at any time following the Closing Date, the amount of an item listed in any
section of this Article 6 shall prove to be incorrect (whether as a result in an
error in calculation or a lack of complete and accurate information as of the
Closing), the party in whose favor the error was made shall promptly pay to the
other party the sum necessary to correct such error upon receipt of proof of
such error, provided that such proof is delivered to the party from whom payment
is requested on or before one (1) year after Closing (such period being referred
to herein as the “Post Closing Adjustment Period”). In order to enable Seller to
determine whether any such delayed adjustment is necessary, Buyer shall provide
to Seller current operating and financial statements for the Property no later
than the date one (1) month prior to the expiration of the Post-Closing
Adjustment Period. The provisions of this Section 6.7 shall survive the Closing
and not be merged therein.



ARTICLE 7. - CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

7.1 Closing Date. Closing shall occur on the Closing Date. The parties shall
endeavor to conduct an escrow-style closing through the Escrow Agent so that
neither party need attend the Closing. If, however, such an escrow closing is
not practical, Buyer and Seller


21

--------------------------------------------------------------------------------

shall conduct a “pre-closing” at 10:00 a.m. Central Time on the last business
day prior to the Closing Date at the offices of Seller’s attorney, with title
transfer and payment of the Purchase Price to be completed on the Closing Date
as set forth in Section 7.2. Time is of the essence with respect to the Closing
Date.


7.2 Title Transfer and Payment of Purchase Price. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied, Seller agrees
to convey the Property to Buyer upon confirmation of receipt of the Purchase
Price by the Escrow Agent as set forth below. Provided all conditions precedent
to Buyer’s obligations hereunder have been satisfied, Buyer agrees to pay the
amount specified in Article 3 by timely delivering the same to the Escrow Agent
no later than 3:00 p.m. Central Time on the Closing Date and unconditionally
directing the Escrow Agent to deposit the same in Seller’s designated account by
4:00 p.m. Central Time on the Closing Date. For each full or partial day after
4:00 p.m. Central Time on the Closing Date that Seller has not received in its
account the payment specified in Article 3, Buyer shall pay to Seller one (1)
day’s interest on the unpaid funds at the rate per annum equal to the “prime
rate” as such rate is reported in the “Money Rates” section of The Wall Street
Journal, as published and distributed in New York, New York, in effect from time
to time.


7.3 Seller's Closing Deliveries. At Closing, Seller shall deliver or cause to be
delivered the following:


  (a) Deed. A special warranty deed in the form of Exhibit E attached hereto and
incorporated herein by this reference (“Special Warranty Deed”) executed and
acknowledged by Seller.


  (b) Bill of Sale. A bill of sale in the form of Exhibit F attached hereto and
incorporated herein by this reference (“Bill of Sale”) executed by Seller.


  (c) Assignment of Tenant Leases. An assignment and assumption of tenant
leases, in the form of Exhibit G attached hereto and incorporated herein by this
reference (“Assignment of Leases”) executed by Seller.


  (d) Assignment of Intangible Property. An assignment and assumption of the
Contracts and the Other Property Rights less the Excluded Names and Marks (to
the extent the same are not transferred by the Special Warranty Deed, Bill of
Sale or Assignment of Leases) in the form of Exhibit H attached hereto and
incorporated herein by this reference (“Assignment of Intangible Property”)
executed by Seller.


  (e) Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit J attached hereto and incorporated herein by this reference, as
required by Section 1445 of the Internal Revenue Code, executed by each party
comprising Seller.


22

--------------------------------------------------------------------------------

  (f) Other Documents. Such other documents as may be reasonably required by the
Title Company or as may be agreed upon by Seller and Buyer to consummate the
Transaction.


  (g) Tax Returns. Duly completed and signed real estate transfer tax and sales
tax declarations, if any.


  (h) Certified Rent Roll. Seller shall deliver the Rent Roll certified to be
true, correct and complete in all material respects.


  (i) Closing Statement. A closing statement, setting forth the prorations and
adjustments to the Purchase Price to be made pursuant to Article 6 (the “Closing
Statement”) executed by Seller. Seller shall deliver to Buyer a draft Closing
Statement for Buyer’s review at least three (3) business days prior to the
Closing Date.


  (j) Evidence of Authority. Documentation to establish to the satisfaction of
Buyer and the Title Company the due authorization of execution and delivery by
the parties comprising Seller of all documents contemplated by this Agreement
(including, but not limited to, the organizational documents of all parties
comprising Seller, as they may have been generated from time to time, resolution
of parties comprising Seller and incumbency certificates for all parties
comprising the Seller).


  (k) Letter to Tenants. A letter to Tenants under the Leases and to the vendors
under Contracts which are assumed by Buyer advising that future rent payments
and invoices under Contracts are to be sent to Buyer at the address specified in
Section 14.9 hereof or to such other address as Buyer shall specific prior to
the Closing Date.


  (l) Seller’s Certificate. A certificate of Seller dated as of the Closing Date
reaffirming and confirming the truthfulness, completeness and accuracy in all
material respects of Seller’s representations and warranties set forth in
Section 9.2 hereof.


  (m) Proof of termination of any property management agreement entered into by
Seller for the Property as of the Closing Date; and


  (n) Keys and Original Documents. Keys and/or security key cards or access to
all locks on the Real Property in Seller’s or Seller’s property manager’s
possession and originals or, if originals are not available, copies, of all of
the Property Documents, to the extent not previously delivered to Buyer.


The items to be delivered by Seller in accordance with the terms of
Subsections (a) through (m) of this Section 7.3 shall be delivered to Escrow
Agent no later than 5:00 p.m. Central Time on the last business day prior to the
Closing Date, and the items to be delivered by Seller in accordance with the
terms of Subsection (n) of this Section 7.3


23

--------------------------------------------------------------------------------

shall be delivered outside of escrow and shall be deemed delivered if the same
are located at the Property on the Closing Date.


7.4 Buyer's Closing Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered to the following:


  (a) Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.


  (b) Assignment of Leases. The Assignment of Leases executed by Buyer.


  (c) Assignment of Intangible Property. The Assignment of Intangible Property
executed by Buyer.


  (d) Buyer’s As-Is Certificate. Intentionally Omitted.


  (e) Buyer’s ERISA Certificate. The certificate of Buyer substantially in the
form of Exhibit J attached hereto and incorporated herein by this reference and
any other certificate or other information reasonably required by Seller to
satisfy Seller that the Transaction does not constitute a non-exempt prohibited
transaction under ERISA and that the Transaction complies with ERISA in all
respects.


  (f) Evidence of Authority. Documentation to establish to Seller’s reasonable
satisfaction the due authorization of Buyer’s acquisition of the Property and
Buyer’s delivery of the documents required to be delivered by Buyer pursuant to
this Agreement (including, but not limited to, the organizational documents of
Buyer, as they may have been amended from time to time, resolutions of Buyer and
incumbency certificates of Buyer).


  (g) Other Documents. Such other documents as may be reasonably required by the
Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.


  (h) Loan Documents. The Note and Mortgage in the form agreed upon by Buyer and
Seller prior to closing and any other documents evidencing or securing the Loan.


  (i) Tax Returns. Duly completed and signed real estate transfer tax and sales
tax declarations, if required.


  (j) Closing Statement. The Closing Statement, executed by Buyer.


The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof, and the items to be delivered by Buyer in accordance with the terms of
Subsections (b)


24

--------------------------------------------------------------------------------

through (j) of this Section 7.4 shall be delivered to Escrow Agent no later than
5:00 p.m. Central Time on the last business day prior to the Closing Date.



ARTICLE 8. - CONDITIONS TO CLOSING

8.1 Conditions to Seller's Obligations. Seller's obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:


  (a) Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;


  (b) Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law,
whether now or hereafter existing;


  (c) Buyer’s Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in
Section 7.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing; and


  (d) Compliance with Covenants. Buyer shall have complied in all material
respects with Buyer’s covenants and agreements set forth in this Agreement.


  (e) Loan. Buyer has agreed to the terms of all of the loan documents for the
Loan.


8.2 Conditions to Buyer's Obligations. Buyer's obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
expressly waived by Buyer in writing, at its sole option:


  (a) Representations True. Subject to the provisions of Section 9.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 9.3, shall be true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date,
except to the extent that they expressly relate to an earlier date;


  (b) Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied


25

--------------------------------------------------------------------------------

  with all conditions required by this Agreement, to be performed or complied
with by Seller at or prior to the Closing;


  (c) Compliance with Covenants. Seller shall have complied in all material
respects with Seller’s covenants and agreements set forth in this Agreement; and


  (d) Loan. Seller has agreed to the terms of all the loan documents for the
Loan; and


8.3 Waiver of Failure of Conditions Precedent. At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in Section
8.1 or Section 8.2, respectively. By closing the Transaction, Seller and Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 8.1 and 8.2, respectively. In the
event any of the conditions set forth in Sections 8.1 or 8.2 are neither waived
nor fulfilled, Seller or Buyer (as appropriate) may exercise such rights and
remedies, if any, that such party may have pursuant to the terms of Article 11
hereof; provided that notwithstanding the foregoing, the sole right of Buyer in
the event of failure of the conditions set forth in Section 8.2(b), (c), (d) or
(e) shall be to terminate this Agreement, in which event the Deposit shall be
returned to Buyer.


8.4 Approvals not a Condition to Buyer’s Performance. Subject to Buyer’s right
to terminate this Agreement prior to the expiration of the Due Diligence Period
in accordance with the terms of Article 5 hereof, Buyer acknowledges and agrees
that its obligation to perform under this Agreement is not contingent upon
Buyer’s ability to obtain any (a) governmental or quasi-governmental approval of
changes or modifications in use or zoning, or (b) modification of any existing
land use restriction.



ARTICLE 9. - REPRESENTATIONS AND WARRANTIES

9.1 Buyer's Representations. Buyer represents and warrants to, and covenants
with, Seller as follows:


  9.1.1 Buyer’s Authorization. Buyer (a) is duly organized (or formed), validly
existing and in good standing under the laws of its State of organization,
(b) is authorized to consummate the Transaction and fulfill all of its
obligations hereunder and under all documents contemplated hereunder to be
executed by Buyer, and (c) has all necessary power to execute and deliver this
Agreement and all documents contemplated hereunder to be executed by Buyer and
to perform all of its obligations hereunder and thereunder. This Agreement and
all documents contemplated hereunder to be executed by Buyer have been duly
authorized by all requisite partnership, corporate or other required action on
the part of Buyer and are the valid and legally binding obligation of Buyer
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all documents contemplated hereunder to be
executed by Buyer, nor the performance of the obligations of Buyer hereunder or
thereunder will result in the


26

--------------------------------------------------------------------------------

  violation of any Law or any provision of the organizational documents of Buyer
or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound.


  9.1.2 Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law.


9.2 Seller's Representations. Seller represents and warrants to Buyer as
follows:


  9.2.1 Seller’s Authorization. Seller: (a) is duly organized (or formed),
validly existing and in good standing under the laws of its State of
organization and the State in which the Property is located, (b) is authorized
to consummate the Transaction and fulfill all of its obligations hereunder and
under all documents contemplated hereunder to be executed by Seller, and (c) has
all necessary power to execute and deliver this Agreement and all documents
contemplated hereunder to be executed by Seller and to perform all of its
obligations hereunder and thereunder.  This Agreement and all documents
contemplated hereunder to be executed by Seller have been duly authorized by all
requisite partnership, corporate or other required action on the part of Seller
and are the valid and legally binding obligation of Seller, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by
Seller, nor the performance of the obligations of Seller hereunder or thereunder
will result in the violation of any Law or any provision of the organizational
documents of Seller or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Seller is bound.


  9.2.2 Other Seller’s Representations.


  (a) Seller has, and will have at the time of Closing, fee simple title to the
Real Property, subject to the Permitted Exceptions and to any claim by, through
or under any person other than Grantor.


  (b) Except as set forth on Exhibit K, there is no current or pending
litigation (including any bankruptcy, receivership, trusteeship or attachment
proceeding) against Seller of which Seller has knowledge, is deemed to know or
has received written notice and which, in the reasonable judgment of Seller, if
determined adversely to Seller, would materially adversely affect the Property
on the Seller’s ability or obligation to close the Transaction as contemplated
herein.


  (c) As of the date of this Agreement, except for (A) contracts, subcontracts
and agreements set forth on Exhibit B (collectively, the “Contracts”),
(B) leases with tenants of the Property as set forth on Exhibit L, and
(C) matters, agreements and instruments of record, there exist no contracts,
subcontracts or agreements affecting the Property that will be binding upon
Buyer after the Closing.


27

--------------------------------------------------------------------------------

  (d) Except as disclosed on Exhibit K, Seller has no knowledge of any default
on its part, or any failure or act which, with the giving of notice or the
passing of time, would become a default, and Seller has not received any written
notice of default from any parties to the Leases or Contracts which has not been
cured by Seller.


  (e) As of the date of this Agreement, the only tenants under leases or other
occupancy agreements at the Property are the tenants disclosed on the Rent Roll
attached as Exhibit L and the Rent Roll attached as Exhibit L is true, complete
and accurate in all material respects to the best of Seller’s knowledge.


  (f) Except as disclosed on Exhibit K, as of the date of this Agreement, Seller
has not received any written notice from any governmental authority with respect
to, nor does Seller have any knowledge of, the violation of any zoning law,
ordinance rule, regulation or binding elements, or any other laws applicable to
Seller or the Property.


  (g) Seller has received no written notice of, nor does Seller have knowledge
of any pending, threatened or contemplated action by any governmental or
quasi-governmental authority or agency having the power of eminent domain which
might result in any portion of the Property, or any interest therein, being
taken by condemnation or in lieu thereof.


  (h) To Seller’s knowledge, no public improvements, in the nature of sewer
lines, sidewalks, road extensions and the like, have been ordered to be made to
the Property, which have not, prior to the date hereof, been completed,
assessed, or paid for.


  (i) Except as may be disclosed in any environmental report provided by Seller
to Purchaser or obtained by Purchaser during the Due Diligence Period, to the
knowledge of Seller, the Property has not, prior to or during the term of
Seller’s ownership, been the site of any activity that violated any
environmental law or regulation of any governmental body or agency having
jurisdiction over the Property. Specifically, but without limitation, except as
may be disclosed in any environmental report provided by Seller to Purchaser or
obtained by Purchaser during the Due Diligence Period, to the knowledge of
Seller, (1) Hazardous Materials (as defined below) have not been handled or
stored on the Property by or with the consent of the Seller in violation of
Environmental Law (as defined below), (2) there is no on-site contamination
resulting from activities on the Property, and (3) the Property contains no
Hazardous Materials which are present in quantities that constitute a violation
of Environmental Laws.


  As used herein, “Environmental Laws” means all federal, state and local laws,
ordinances, rules, and regulations which relate to environment, health and
safety and which are applicable to the Property.


28

--------------------------------------------------------------------------------

  (j) To Seller’s knowledge, no assessments have been made against any portion
of the Property which are unpaid (excepting ad valorem taxes and utility bills
not yet due and payable), whether or not they have become liens, and Seller
shall notify Buyer in writing upon learning of any such assessments and shall
pay same, or pro-rate at Closing, as appropriate.


  9.2.3 Delivery of Documents. Seller has requested that the current manager of
the Property give or otherwise make available to Buyer or Buyer’s
Representatives all books, records, and other writings in such manager’s
possession related in any material way to the use, ownership or operation of the
Property, other than those books, records and writings that are Confidential
Materials.


  9.2.4 Designated Employees. The Designated Employees are the individuals who
have been primarily responsible for the management of the Property on behalf of
Seller for the one (1) year period immediately prior to the Effective Date.


9.3 General Provisions.


  9.3.1 Definition of “Seller’s Knowledge”. All references in this Agreement to
“Seller’s knowledge” or words of similar import shall mean “Knowledge” as set
forth in Article 1hereof. There shall be no personal liability on the part of
the Designated Employees arising out of any representations or warranties made
herein.


  9.3.2 Notice of Breach; Seller’s Right to Cure. If after the expiration of the
Due Diligence Period but prior to the Closing, Buyer or any Buyer’s
Representative obtains actual knowledge that any of Seller’s Warranties are
untrue, inaccurate or incorrect in any material respect, Buyer shall give Seller
written notice thereof within ten (10) business days of obtaining such knowledge
that the same, individually or collectively, are material (as defined below)
(but, in any event, prior to the Closing). If at or prior to the Closing, Seller
or any Seller Parties have knowledge that any of Seller’s Warranties are untrue,
inaccurate or incorrect in any material respect, Seller shall give Buyer written
notice thereof within ten (10) business days of obtaining such knowledge the
same, individually or collectively, are material (as defined below) (but, in any
event, prior to the Closing). In either such event, Seller shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed sixty (60) days) for the purpose of
such cure. If Seller is unable to so cure any misrepresentation or breach, then
Buyer, as its sole remedy for any and all such materially untrue, inaccurate or
incorrect material representations or warranties, shall elect either (a) to
waive such misrepresentations or breaches of representations and warranties and
consummate the Transaction without any reduction of or credit against the
Purchase Price, or (b) to terminate this Agreement by written notice given to
Seller on the Closing Date, in which event this Agreement shall be terminated,
the Deposit shall be returned to Buyer, and, thereafter, neither party shall
have any further rights or obligations hereunder except as provided in the
immediately following sentence


29

--------------------------------------------------------------------------------

  and in any section hereof that by its terms expressly provides that it
survives any termination of this Agreement. If any such Seller’s Warranty was,
to Seller’s or any Seller Parties’ knowledge, materially untrue, inaccurate or
incorrect at the time such Seller’s Warranty was made, and as a result thereof,
Buyer elects to terminate this Agreement, then Seller shall reimburse Buyer for
its actual out-of-pocket costs (not to exceed $50,000) incurred in connection
with entering into the letter of intent, entering into this Agreement,
investigating the Property and performing its Due Diligence. The untruth,
inaccuracy or incorrectness of a Seller’s Warranty shall be deemed material only
if Buyer’s aggregate damages resulting from the untruth, inaccuracy or
incorrectness of the representations or warranties, individually or
collectively, are reasonably estimated to exceed $50,000.00.


  9.3.3 Survival; Limitation on Seller’s Liability. Seller’s Warranties in
Section 9.2 shall survive the Closing and not be merged therein for a period of
twelve (12) months, and Seller shall only be liable to Buyer hereunder for a
breach of a Seller’s Warranty made herein or in any of the documents executed by
Seller at the Closing with respect to which a written claim is made by Buyer
against Seller on or before the expiration of twelve (12) months after the date
of the Closing. Anything in this Agreement to the contrary notwithstanding, the
maximum aggregate liability of Seller for breaches of Seller’s Warranties herein
or in any documents executed by Seller at Closing shall be limited as set forth
in Section 14.15 hereof. Notwithstanding the foregoing, however, if the Closing
occurs, Buyer hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity, under this Agreement or otherwise to
make a claim against Seller for damages that Buyer may incur, or to rescind this
Agreement and the Transaction, as the result of any of Seller’s Warranties being
untrue, inaccurate or incorrect if (a) Buyer knew that such representation or
warranty was untrue, inaccurate or incorrect at the time of the Closing, or
(b) Buyer’s damages as a result of such representations or warranties being
untrue, inaccurate or incorrect are reasonably estimated to aggregate less than
$50,000.00.



ARTICLE 10. - COVENANTS

10.1 Buyer's Covenants. Buyer hereby covenants as follows:


  10.1.1 Buyer’s Indemnity; Delivery of Reports. Buyer hereby agrees to
indemnify, defend, and hold Seller and each of the other Seller Parties free and
harmless from and against any and all Liabilities (including reasonable
attorneys’ fees and expenses) arising out of or resulting from (a) the breach of
the terms of Subsection 10.2.4 or (b) the entry on the Real Property and/or the
conduct of any Due Diligence by Buyer or any of Buyer’s Representatives or
consultants at any time prior to the Closing, which indemnity shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement. If this Agreement is terminated for any reason other than Seller’s
default, Buyer shall deliver


30

--------------------------------------------------------------------------------

  promptly to Seller copies of all third party reports commissioned by or on
behalf of Buyer or Buyer’s Representatives evidencing the results of its Due
Diligence.


  10.1.2 Limit on Government Contacts. Notwithstanding any provision in this
Agreement to the contrary, except in connection with the preparation of a
so-called “Phase I”environmental report with respect to the Property, Buyer
shall not contact any governmental official or representative regarding
Hazardous Materials or the environmental condition of the Property without
Seller’s prior written consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed. In addition, if Seller’s consent is obtained
by Buyer, Seller shall be entitled to receive at least five (5) days’ prior
written notice of the intended contact and to have a representative present when
Buyer has any such contact with any governmental official or representative.


10.2 Seller's Covenants. Seller hereby covenants as follows:


  10.2.1 Contracts.


  (a) Without Buyer’s prior written consent, which consent shall not be
unreasonably withheld, between May 20, 2008 and the Closing Date, Seller shall
not extend, renew, replace or modify any Contract or enter into any new service
contract or agreement unless such contract or agreement (as so extended,
renewed, replaced or modified) can be terminated by the owner of the Property
without penalty on not more than thirty (30) days’ notice. Seller shall provide
Buyer not less than five (5) business days’ prior written notice to provide its
consent to any such contract, extension, renewal, replacement or modification.
If Buyer fails to object in writing to any such proposed action within such five
(5) business day period, Buyer shall be deemed to have approved the proposed
action. Buyer’s consent shall not be unreasonably withheld, conditioned or
delayed.


  (b) On or before the Closing, Seller shall terminate any management and
exclusive leasing agreements currently in effect with respect to the Property at
the sole cost and expense of Seller.


  10.2.2 Maintenance of Property. Except to the extent Seller is relieved of
such obligations by Article 12 hereof, between May 20, 2008 and the Closing
Date, Seller shall maintain and keep the Property in a manner consistent with
Seller’s past practices with respect to the Property; provided, however, that
subject to Buyer’s right to terminate this Agreement prior to the expiration of
the Due Diligence Period in accordance with the terms of Article 5 hereof, Buyer
hereby agrees that it shall accept the Property subject to, and Seller shall
have no obligation to cure, any violations of Laws, and any physical conditions
which would give rise to violations (collectively, a “Violation”) if the
aggregate cost of such cure is reasonably estimated to exceed $200,000. Between
May 19, 2008 and the Closing Date, Seller will immediately advise Buyer of any
written notice


31

--------------------------------------------------------------------------------

  Seller receives from any governmental authority of the violation of any Laws
regulating the condition or use of the Property and if the aggregate cost of
such cure is estimated to be $200,000 or less, Seller agrees to grant Buyer a
credit at Closing in the amount of such cost. If (A) Seller does not cure any
such Violation, (B) Seller received notice of such Violation after the
expiration of the Due Diligence Period and (C) the aggregate cost to cure such
Violation is estimated to exceed $200,000, then Buyer shall have the right, by
written notice given to Seller, to terminate this Agreement on or before the
Closing Date. If Buyer terminates this Agreement pursuant to this Section
10.2.2, then the Deposit shall be returned to Buyer and this Agreement shall
terminate. Following such termination, neither party to this Agreement shall
have any further rights or obligations hereunder other than any arising under
the immediately preceding sentence or in any section herein which expressly
provides that it survives the termination of this Agreement.


  10.2.3 Access to Property. Between the Effective Date and the Closing Date
Seller shall allow Buyer or Buyer’s Representatives access to the Property upon
reasonable prior notice at reasonable times provided (a) such access does not
interfere with the operation of the Property or the rights of tenants; (b) Buyer
shall coordinate with Seller prior to and during each visit; (c) neither Buyer
nor Buyer’s Representatives or consultants shall contact any tenant without
Seller’s prior consent (which may be obtained by contacting Mr. Robert Given,
Telephone (205) 250-8731 Fax: (205) 250-8890, Email:bgiven@colonialprop.com);
(d) Seller or its designated representative shall have the right to pre-approve
and be present during any physical testing of the Property; and (e) Buyer shall
return the Property to the condition existing prior to such tests and
inspections. Prior to such time as Buyer or any of Buyer’s Representatives or
consultants enter the Property, Buyer shall (i) obtain policies of general
liability insurance which insure Buyer and Buyer’s Representatives and
consultants with liability insurance limits of not less than $1,000,000 combined
single limit for personal injury and property damage and name Seller and
Seller’s property manager as additional insureds and which are with such
insurance companies, provide such coverages and carry such other limits as
Seller shall reasonably require, and (ii) provide Seller with certificates of
insurance evidencing that Buyer has obtained the aforementioned policies of
insurance. Buyer’s access to the Property prior to the Effective Date shall be
governed by the terms and conditions contained in the Access Agreement, which
shall be terminated as of the Effective Date and the terms and conditions of
this Agreement shall control.


  10.2.4 Termination of Certain Contracts. If Buyer notifies Seller in writing
prior to the Closing Date that Buyer elects to have any Contracts terminated
prior to Closing, Seller shall use good faith and reasonable efforts to
terminate the Contracts so designated by Buyer effective as of the Closing Date;
provided, however, that in no event shall Seller be required by the foregoing to
pay any sums (or incur any other liability) to the other parties to said
Contracts. If Seller is unable to so terminate the aforementioned Contracts
effective as of the Closing Date, then


32

--------------------------------------------------------------------------------

  Seller shall assign and Buyer shall assume the same at Closing in accordance
with the Terms of this Agreement and the Assignment of Intangible Property.


  10.2.5 New Leases and Operations.


  (a) Operations of Property; Continuation of Leasing. Between May 20, 2008 and
the Closing Date, Seller shall continue to lease and operate the Property in
accordance with Seller’s past practices with respect to the Property, provided,
that Seller shall not execute any Leases, grant any concessions, lower any
credit or other rental standards, or otherwise operate the Property in a manner
that would have a negative impact on the Property’s financial statements


  (b) Lease Enforcement. Until the Closing Date, Seller shall have the right,
but not the obligation (except to the extent that Seller’s failure to act shall
constitute a waiver of such rights or remedies), to enforce the rights and
remedies of the landlord under any Lease in accordance with Seller’s past
practices, by summary proceedings or otherwise (including, without limitation,
the right to remove any tenant), and to apply all or any portion of any security
deposits then held by Seller toward any loss or damage incurred by Seller by
reasons of any defaults by tenants, and the exercise of any such rights or
remedies shall not affect the obligations of Buyer under this Agreement in any
manner or entitle Buyer to a reduction in, or credit or allowance against, the
Purchase Price or give rise to any other claim on the part of Buyer.


  10.2.6 Seller’s Employees. From and after June 8, 2008, Buyer shall have the
right to interview all staff at the Property in anticipation of retaining such
staff after Closing, but Buyer agrees not to make any offers any sooner than 2
weeks prior to closing.


10.3 Mutual Covenants.


  10.3.1 Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the Closing neither Seller nor Buyer shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law or the rules or
regulations of any governmental agency or securities exchange, and (b) after the
Closing, any Release issued by either Seller or Buyer shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld), except to the extent required by applicable Law or the rules or
regulations of any governmental agency or securities exchange. If either Seller
or Buyer is required by applicable Law or the rules or regulations of any
governmental agency or securities exchange to issue a Release, such party shall,
at least two (2) business days prior to the issuance of the same, deliver a copy
of the proposed Release to the other party for its review. As used herein, the
term “Release” shall mean any


33

--------------------------------------------------------------------------------

  press release or public statement with respect to the Transaction or this
Agreement.


  10.3.2 Broker. Seller and Buyer expressly acknowledge that Broker has acted as
the exclusive broker with respect to the Transaction and with respect to this
Agreement, and that Seller shall pay any brokerage commission due to Broker in
accordance with the separate agreement between Seller and Broker. Seller agrees
to hold Buyer harmless and indemnify Buyer from and against any and all
Liabilities (including reasonable attorneys’ fees and expenses) suffered or
incurred by Buyer as a result of any claims by Broker or any other party
claiming to have represented Seller as broker in connection with the
Transaction. Buyer agrees to hold Seller harmless and indemnify Seller from and
against any and all Liabilities (including reasonable attorneys’ fees and
expenses) suffered or incurred by Seller as a result of any claims by any party
(other than Broker) claiming to have represented Buyer as broker in connection
with the Transaction.


  10.3.3 Tax Protests; Tax Refunds and Credits. Seller shall have the right to
continue and to control the progress of and to make all decisions with respect
to any contest of the real estate taxes and personal property taxes for the
Property assessed for the Tax Year in which the Closing occurs and all prior Tax
Years. Buyer shall have the right to control the progress of and to make all
decisions with respect to any tax contest of the real estate taxes and personal
property taxes for the Property assessed for all Tax Years subsequent to the Tax
Year in which the Closing occurs. All real estate and personal property tax
refunds and credits received after Closing with respect to the Property shall be
applied in the following order of priority: first, to pay the costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
obtaining such tax refund or credit; second, to pay any amounts due to any past
or present tenant of the Property as a result of such tax refund or credit to
the extent required pursuant to the terms of the Leases; and third, apportioned
between Buyer and Seller as follows:


  (a) with respect to any refunds or credits attributable to real estate and
personal property taxes assessed for the Tax Year in which the Closing occurs,
such refunds and credits shall be apportioned between Buyer and Seller in the
manner provided for in Section 6.2;


  (b) with respect to any refunds or credits attributable to real estate and
personal property taxes assessed for any period prior to the Tax Year in which
the Closing occurs, Seller shall be entitled to the entire refunds and credits;
and


  (c) with respect to any refunds or credits attributable to real estate and
personal property taxes assessed for any period after the Tax Year in


34

--------------------------------------------------------------------------------

  which the Closing occurs, Buyer shall be entitled to the entire refunds and
credits.


10.4 Survival. The provisions of this Article 10 shall survive the Closing (and
not be merged therein) or earlier termination of this Agreement.



ARTICLE 11. - FAILURE OF CONDITIONS; DEFAULT

11.1 To Seller’s Obligations. If, on or before the Closing Date, (i) Buyer is in
default of any of its obligations hereunder, or (ii) the Closing otherwise fails
to occur by reason of Buyer’s failure or refusal to perform its obligations
hereunder in a prompt and timely manner, then Seller may elect to (a) terminate
this Agreement by written notice to Buyer; or (b) waive the condition and
proceed to close the Transaction. If this Agreement is so terminated, then
Seller shall be entitled to retain, as its sole and exclusive remedy, the
Deposit (less interest earned thereon) as agreed upon and liquidated damages for
all loss, damages and expenses suffered by Seller, it being agreed that Seller’s
damages are impractical or extremely difficult to ascertain and the amount of
the Deposit represents a reasonable estimate of the damages which Seller will
sustain in the event of a default hereunder by Buyer, and thereafter neither
party to this Agreement shall have any further rights or obligations hereunder
other than any arising under any section herein which expressly provides that it
survives the termination of this Agreement.


11.2 To Buyer’s Obligations. If, at the Closing, (i) Seller is in default of any
of its obligations hereunder, or (ii) the Closing otherwise fails to occur by
reason of Seller’s failure or refusal to perform its obligations hereunder in a
prompt and timely manner, Buyer shall have the right to elect, as its sole and
exclusive remedy, to (a) terminate this Agreement by written notice to Seller,
promptly after which the Deposit shall be returned to Buyer, or (b) waive the
condition and proceed to close the Transaction, or (c) seek specific performance
of this Agreement by Seller. As a condition precedent to Buyer’s exercise of any
right it may have to bring an action for specific performance hereunder, Buyer
must commence such an action within ninety (90) days after the occurrence of
Seller’s default. Buyer agrees that its failure timely to commence such an
action for specific performance within such ninety (90) day period shall be
deemed a waiver by Buyer of its right to commence an action for specific
performance, as well as a waiver by it of any right it may have to file or
record a notice of lis pendens or notice of pendency of action or similar notice
against any portion of the Property.



ARTICLE 12. - CONDEMNATION/CASUALTY

12.1 Condemnation.


  12.1.1 Right to Terminate. If, prior to the Closing Date, all or any
significant portion (as hereinafter defined) of the Property is taken by eminent
domain (or is the subject of a pending taking which has not yet been
consummated), Seller shall notify Buyer in writing of such fact promptly after
obtaining knowledge thereof, and, thereafter, either Buyer or Seller shall have
the right to terminate this Agreement by giving written notice to the other no
later than ten (10) days after the giving of


35

--------------------------------------------------------------------------------

  Seller’s notice, and the Closing Date shall be extended, if necessary, to
provide sufficient time for Buyer or Seller to make such election. The failure
by either Buyer and Seller to so elect in writing to terminate this Agreement
within such ten (10) day period shall be deemed an election by such party not to
terminate this Agreement. For purposes hereof, a “significant portion” of the
Property shall mean such a portion as shall have a value, as reasonably
determined by Seller, in excess of Two Million and No/100 Dollars
($2,000,000.00). If either party elects to terminate this Agreement as
aforesaid, the provisions of Section 12.4 shall apply.


  12.1.2 Assignment of Proceeds. If (a) neither Seller nor Buyer elects to
terminate this Agreement as aforesaid if all or any significant portion of the
Property is taken, or (b) a portion of the Property not constituting a
significant portion of the Property is taken or becomes subject to a pending
taking, by eminent domain, there shall be no abatement of the Purchase Price;
provided, however, that, at the Closing, Seller shall pay to Buyer the amount of
any award for or other proceeds on account of such taking which have been
actually paid to Seller prior to the Closing Date as a result of such taking
(less all reasonable costs and expenses, including reasonable attorneys’ fees
and expenses, incurred by Seller as of the Closing Date in obtaining payment of
such award or proceeds) and, to the extent such award or proceeds have not been
paid, Seller shall assign to Buyer at the Closing (without recourse to Seller)
the rights of Seller to, and Buyer shall be entitled to receive and retain, all
awards for the taking of the Property or such portion thereof.


12.2 Destruction or Damage. In the event any of the Property is damaged or
destroyed prior to the Closing Date, Seller shall notify Buyer in writing of
such fact promptly after obtaining knowledge thereof. If any such damage or
destruction (a) is an insured casualty, and (b) would cost less than Two Million
and No/100 Dollars ($2,000,000.00) to repair or restore; and then this Agreement
shall remain in full force and effect, and Buyer shall acquire the Property upon
the terms and conditions set forth herein. In such event, Buyer shall receive a
credit against the Purchase Price equal to the deductible amount applicable
under Seller’s casualty policy and all sums collected by Seller under all
policies of insurance (excluding loss of rents insurance attributable to the
period prior to Closing which shall belong to Seller) less all reasonable costs
and expenses, including reasonable attorneys’ fees and expenses, incurred by
Seller as of the Closing Date in connection with the negotiation and/or
settlement of the casualty claim with the insurer (the “Realization Costs”), and
Seller shall assign to Buyer all of Seller’s right, title and interest in and to
all proceeds of any insurance on account of such damage or destruction that
remain uncollected (including loss of rents insurance attributable to the period
on and after Closing, if available and assignable). In the event the Property is
damaged or destroyed prior to the Closing Date and the cost of repair would
equal or exceed Two Million and No/100 Dollars ($2,000,000.00), or the casualty
is an uninsured casualty then, notwithstanding anything to the contrary set
forth above in this section, Buyer shall have the right, at its election, to
terminate this Agreement. Buyer shall have thirty (30) days after Seller
notifies Buyer that a casualty has occurred to make such election by


36

--------------------------------------------------------------------------------

delivery to Seller of a written election notice (the “Election Notice”) and the
Closing Date shall be extended, if necessary, to provide sufficient time for
Buyer to make such election. The failure by Buyer to deliver the Election Notice
within such thirty (30) day period shall be deemed an election not to terminate
this Agreement. In the event Buyer does not elect to terminate this Agreement as
set forth above, this Agreement shall remain in full force and effect, Seller
shall assign to Buyer all of Seller’s right, title and interest in and to any
and all proceeds of insurance on account of such damage or destruction, if any,
and, if the casualty was an insured casualty, Buyer shall receive a credit
against the Purchase Price equal to the deductible amount (less the Realization
Costs) under Seller’s casualty insurance policy.


12.3 Insurance. Seller shall maintain all policies of insurance coverage
currently in effect relating to the Property through the Closing Date.


12.4 Effect of Termination. If this Agreement is terminated pursuant to
Section 12.1 or Section 12.2, the Deposit shall be returned to Buyer. Upon such
refund, this Agreement shall terminate and neither party to this Agreement shall
have any further rights or obligations hereunder other than any arising under
any section herein which expressly provides that it shall survive the
termination of this Agreement.


12.5 Waiver. The provisions of this Article 12 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 12.



ARTICLE 13. - ESCROW

The Deposit and any other sums which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), shall be held by the Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:

  (a) The Escrow Agent shall invest the Escrow Deposits in government insured
interest-bearing instruments reasonably satisfactory to both Buyer and Seller or
in a mutual fund with assets in excess of One Billion Dollars which invests in
government-issued interest bearing instruments reasonably satisfactory as
aforesaid, shall not commingle the Escrow Deposits with any funds of the Escrow
Agent or others, and shall promptly provide Buyer and Seller with confirmation
of the investments made.


  (b) If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to Seller on the Closing Date and the Escrow Deposits shall be credited on
account of the Purchase Price, or upon instructions of Buyer, returned to Buyer
and the Purchase Price shall not be credited, but shall be paid in full by
Buyer.


  (c) If for any reason the Closing does not occur, the Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only upon receipt of a written
demand therefor from such party, subject to the following provisions of this
Subsection (c). If for any reason the Closing does not


37

--------------------------------------------------------------------------------

  occur and either party makes a written demand upon the Escrow Agent for
payment of the Escrow Deposits, the Escrow Agent shall give written notice to
the other party of such demand. If the Escrow Agent does not receive a written
objection from the other party to the proposed payment within ten (10) days
after the Escrow Agent’s giving of such notice, the Escrow Agent is hereby
authorized to make such payment. If the Escrow Agent does receive such written
objection within such period, the Escrow Agent shall continue to hold such
amount until otherwise directed by written instructions signed by Seller and
Buyer or a final judgment of a court.


  (d) The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees and expenses) incurred by Seller or Buyer
resulting from the Escrow Agent’s mistake of law respecting the Escrow Agent’s
scope or nature of its duties. Seller and Buyer shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against all Liabilities,
including reasonable attorneys’ fees and expenses, incurred in connection with
the performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.


  (e) Buyer shall pay any income taxes on any interest earned on the Escrow
Deposits. Buyer represents and warrants to the Escrow Agent that its taxpayer
identification number is 41-2111139.


  (f) The Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent shall hold the
Escrow Deposits, in escrow, and shall disburse the Escrow Deposits, pursuant to
the provisions of this Article 13.



ARTICLE 14. - MISCELLANEOUS

14.1 Buyer’s Assignment. Except as otherwise provided herein, Buyer shall not
assign this Agreement or its rights hereunder to any individual or entity
without the prior written consent of Seller, which consent Seller may grant or
withhold in its sole discretion, and any such assignment shall be null and void
ab initio. In the event of any permitted assignment by Buyer, any assignee shall
assume any and all obligations and liabilities of Buyer under this Agreement
but, notwithstanding such assumption, Buyer shall continue to be liable
hereunder. Seller hereby consents to the assignment by Buyer of this contract


38

--------------------------------------------------------------------------------

to any partnership, limited partnership or limited liability company directly or
indirectly controlled by Buyer.


14.2 Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:


  (a) Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.


  (b) Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.


  (c) Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller’s correct taxpayer identification number is 63-1098468.


  (d) Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.


14.3 Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Special
Warranty Deed, and other Closing documents and instruments by Seller and the
acceptance thereof by Buyer shall effect a merger, and be deemed the full
performance and discharge of every obligation on the part of Buyer and Seller to
be performed hereunder.


14.4 Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such


39

--------------------------------------------------------------------------------

instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.


14.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Tennessee.


14.6 Captions Not Binding; Exhibits. The captions in this Agreement are inserted
for reference only and in no way define, describe or limit the scope or intent
of this Agreement or of any of the provisions hereof. All Exhibits attached
hereto shall be incorporated by reference as if set out herein in full.


14.7 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.


14.8 Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.


14.9 Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile if
such date is a business day (provided that the sender of such communication
shall orally confirm receipt thereof by the appropriate parties and send a copy
of such communication to the appropriate parties within one (1) business day of
such facsimile) or when personally delivered if such date is a business day as
shown on a receipt therefor (which shall include delivery by a nationally
recognized overnight delivery service) or three (3) business days after being
mailed by prepaid registered or certified mail, return receipt requested, to the
address for each party set forth below. Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.


IF TO BUYER: NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, KY 40223
Attention: Neil A. Mitchell
Telephone #:(502) 426-4800
Telecopy #:(502) 426-4994   COPY TO: Rosann D. Tafel, Esq.
NTS Development Company
10172 Linn Station Road
Louisville, KY 40223

40

--------------------------------------------------------------------------------

Telephone #:(502) 426-4800
Telecopy #:(502) 426-4994   IF SO SELLER: Colonial Properties Services, Inc.
2101 6th Avenue North
Suite 750
Birmingham, Alabama 35203
Attention: Robert Given
Telephone #:(205) 250-8731
Telecopy #:(205) 250-8890   COPY TO: Bradley G. Siegal, Esq.
Leitman, Siegal & Payne, P.C.
600 North 20th Street, Suite 400
Birmingham, Alabama 35203
Telephone #:(205) 251-5900
Telecopy #:(205) 323-2098


14.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.


14.11 No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded, and Buyer agrees (a) not
to file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith and (b) to
indemnify Seller against all Liabilities, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by Seller by reason of the
filing by Buyer of such notice of pendency or other instrument.


14.12 Additional Agreements; Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.


14.13 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.


14.14 ERISA. Buyer represents and warrants to Seller that:


41

--------------------------------------------------------------------------------

  (i) Buyer is not an employee benefit plan subject to the provisions of
Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Internal Revenue Code or
Section 302 of ERISA, and none of the assets of Buyer constitute or will
constitute assets of any such employee benefit plans subject to Part 4,
Subtitle B, Title I of ERISA.


  (ii) Buyer is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and the funds used by Buyer to acquire the Property are not subject to
state statutes regulating investments of and fiduciary obligations with respect
to governmental plans.


  (iii) Buyer is not a Separate Account, or an “affiliate” of Seller as defined
in Section IV(b) of PTE 90-1.


14.15 Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller’s Warranties for which a claim is timely made by Buyer)
shall not exceed One Million and No/100 Dollars ($1,000,000.00). The provisions
of this section shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement.


14.16 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER.


14.17 Facsimile Signatures.Signatures to this Agreement transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.


14.18 Section 1031 Exchange. Buyer acknowledges that Seller may sell the
Property pursuant to the terms of the Internal Revenue Code Section 1031. Buyer
shall cooperate with Seller and execute documents reasonably hereunder for
Seller to conduct a like-kind exchange. In no event will Buyer be required to
take title to any real property other than the Property by conveyed herein, and
Buyer shall not be required to incur any additional cost or expense to comply
with the provisions of this Section 14.18. Buyer shall not assume any
responsibility for the tax consequences to Seller arising out of an exchange


42

--------------------------------------------------------------------------------

affected pursuant to this Section 14.18. Seller agrees to cooperate in
structuring and completing this transaction for Buyer so as to effect an
acquisition of “replacement property” in connection with a like-kind exchange
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended
(“Section 1031”). In particular, Seller will consent to the assignment by Buyer
prior to closing hereunder of its right to purchase the property to a “Qualified
Intermediary”, and Seller will accept payment of the Purchase Price from such
“Qualified Intermediary.”The terms “Replacement Property” and “Qualified
Intermediary” are used herein as defined in the Treasury Regulation Code Section
1031. Buyer shall bear all expenses associated with the structuring of this
transaction as part of a Code Section 1031 like-kind exchange, including all
fees of the Qualified Intermediary. Buyer shall reimburse Seller for, and hold
Seller harmless from and against, any and all reasonable and necessary
additional costs and expenses, including reasonable attorney’s fees, and any
liabilities, which Seller may incur as a result of structuring this transaction
as a part of a like-kind exchange for and on behalf of Buyer. Seller shall not
assume any responsibility for the tax consequences to Buyer arising out of an
exchange effective pursuant to this Section 14.18.


14.19 Post-Closing Audit. Notwithstanding anything contained herein to the
contrary, Buyer, upon reasonable prior notice to Seller, shall have the right,
at any time after the execution of this Agreement and for a period of 120 days
following the closing date, at Buyer’s expense, to audit and/or to have prepared
audited financial statements for the property for the calendar year ending
December 31, 2007 and year-to-date 2008. Such audit shall include all books and
records relating to the Property, including, but not limited to, revenue and
expense supporting documents, deposits, bank statements, invoices and other
similar documentation. Seller acknowledges and agrees that its books and records
are the subject of the audit, and Seller agrees to execute a standard form of
engagement and representation letter with a big four accounting firm, as auditor
in connection with the audit, provided that such letter expressly provides that
all costs and fees of Buyer’s auditor shall be paid by Buyer. Seller agrees to
cooperate with Buyer in granting Buyer, its agents, representatives and
employees access to such books, records and documentation so that it and its
auditors may timely and fully complete such audit. Buyer shall reimburse Seller
for its reasonable and necessary costs and expenses incurred in connection with
such audit and shall indemnify and hold harmless Seller from all costs and fees
of Buyer’s auditor in connection with such audit. Should this Agreement
terminate and the Closing not occur, Buyer shall still be obligated to reimburse
Seller for its reasonable and necessary costs and expenses incurred in
connection with such audit and shall indemnify and hold harmless Seller from all
costs and fees of Buyer’s auditor in connection with such audit. The terms of
this Section 14.19 shall survive the Closing and the delivery of the Deed.


[signature page follows]

43

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each party hereto has caused this Agreement to be
duly executed as of the date(s) set forth below to be effective as of the day
and year first above written.

SELLER:   COLONIAL PROPERTIES SERVICES, INC., an Alabama
corporation   By: /s/ Robert M. Given      
Name: Robert M. Given
Its: SVP



BUYER:   NTS REALTY HOLDINGS LIMITED PARTNERSHIP
a Delaware limited partnership   By:     NTS Realty Capital, Inc., a Delaware
corporation,
           its Managing General Partner              By: /s/ Brian F.
Lavin      
           Name: Brian F. Lavin
           Title: President
           Date: 6/11/08

44

--------------------------------------------------------------------------------


AGREEMENT OF ESCROW AGENT

        The undersigned has executed this Agreement solely to confirm its
agreement to (a) hold the Escrow Deposits in escrow in accordance with the
provisions hereof and (b) comply with the provisions of Article 13 and Section
14.2.

LAND TITLE COMPANY OF ALABAMA,
as agent for Chicago Title Insurance
Company   By:
Name:
Title:
Date:

45